        Case 2:20-cv-00312-SMJ    ECF No. 7    filed 11/23/20   PageID.23 Page 1 of 2


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                   Nov 23, 2020
2                                                                      SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     LADARRELLE R. DIXON,                      No. 2:20-cv-00312-SMJ
5
                              Plaintiff,
6                                              ORDER ADOPTING REPORT
                 v.                            AND RECOMMENDATION
7
     ECONOMY INN, Cooperate [sic]
8    Headquarters,

9                             Defendant.

10
           Before the Court is Magistrate Judge Rodgers’s November 6, 2020 Report
11
     and Recommendation, ECF No. 6, recommending that the Court dismiss this matter
12
     without prejudice. No objections have been filed.
13
           After reviewing the Report and Recommendation and relevant authorities,
14
     the Court finds the Magistrate Judge’s findings are correct. Therefore, the Court
15
     adopts the Report and Recommendation in its entirety.
16
           Accordingly, IT IS HEREBY ORDERED:
17
           1.    The Report and Recommendation, ECF No. 6, is ADOPTED in its
18
                 entirety.
19
           2.    Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITHOUT
20
                 PREJUDICE.


     ORDER ADOPTING REPORT AND RECOMMENDATION – 1
        Case 2:20-cv-00312-SMJ    ECF No. 7   filed 11/23/20   PageID.24 Page 2 of 2




1          3.    Plaintiff must provide notice of the dismissal to any and all

2                Defendant(s) she served with a copy of the Complaint and Summons.

3          4.    The Clerk’s Office is directed to CLOSE this file.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to pro se Plaintiff and Magistrate Judge Rodgers.

6          DATED this 23rd day of November 2020.

7
                        _________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION – 2
